DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.         Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2016/0165589, hereinafter Chu) 
Regarding claim 1, Chu discloses an information transmission method, comprising:
generating, by a first communications device, a physical laver protocol data unit (PPDU) (para 0073 and 0075; generating data units) with a bandwidth of X MHz where X>160 (para 0075; bandwidth 320MHz or 640MHz), some or all fields in the PPDU are rotated in the bandwidth of X MHz by using a rotation factor sequence
(para 0081; the modulation of different 20 MHz sub-bands signals is rotated by different angles. For example, in one embodiment, all OFDM tones within a first subband are rotated 0-degrees, all OFDM tones within a second subband is rotated 90-degrees, a third sub-band is rotated 180-degrees, and a fourth sub-band is rotated 270-degrees. In other embodiments, different suitable rotations are utilized), the bandwidth of X MHz comprises n bandwidths of Y MH7z (para 0081; 
	Regarding claim 11, Chu discloses a first communications device, comprising:
at least one processor (para 0271; processor);
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at feast one processor (para 0271; memory e.g. magnetic disk etc.), the programming instructions instruct the at least one processor to:
generate a physical laver protocol data unit (PPDU) (para 0073 and 0075; generating data units) with a bandwidth of X MHz where X>160 (para 0075; bandwidth 320MHz or 640MHz), some or all fields in the PPDU are rotated in the bandwidth of X MHz by using a rotation factor sequence (para 0081; the modulation of different 20 MHz sub-bands signals is rotated by different angles. For example, in one embodiment, all OFDM tones within a first subband are rotated 0-degrees, all OFDM tones within a second subband is rotated 90-degrees, a third sub-band is rotated 180-degrees, and a fourth sub-band is rotated 270-degrees. In other embodiments, different suitable rotations are utilized), the bandwidth of X MHz comprises n bandwidths of Y MH7z (para 0081; 20MHz), the rotation factor sequence comprises n rotation factors, and each of the n bandwidths corresponds to one rotation factor (para 0081; the modulation of different 20 MHz sub-bands signals is rotated by different angles. For example, in one embodiment, all OFDM tones within a 
cause a transceiver to send the PPDU to a second communications device (para 0151-0152; transmitting data units).
	Regarding claims 2, and 12, Chu discloses wherein the PPDU comprises a legacy short training field (L-STF) (para 0077; L-STF), a legacy long tramning field (L-LTF) (para 0077; L-LTF), and a legacy signal field (L-SIG) (para 0077; L-SIG), the L-STF, the L-LTF, and the L-SIG are duplicated in the n bandwidths and are rotated by using the rotation factor sequence (para 0084-0085 and 0089).
Regarding claims 3, and 13, Chu discloses wherein fields in at least one of the n bandwidths are rotated (para 0081).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Lee et al. (US 2017/0126456, hereinafter Lee).
	Regarding claims 4 and 14, Chu discloses wherein Y = 20 (para 0081)
Chu does not explicitly disclose wherein first four rotation factors in the rotation factor sequence are [1 —1 —1 —1].

Regarding claims 5 and 15, Chu discloses x = 200 (para 0075 and 0081).
Chu does not explicitly disclose wherein the rotation factor sequence is [1 —1 —1 —1—1- j-j-j-11].
In an analogous art, Lee discloses wherein the rotation factor sequence is [1 —1 —1 —1—1- j-j-j-11] (para 00128). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chu’s method by adding Lee's disclosure in order to improve range and power consumption of a communication system.

4.	Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Noh et al. “Gamma Phase Rotation for HE PPDU” (IEE 802.11-16/0903R1, IEEE-SA MENTOR, PISCATAWAY, NJ USA).
	Regarding claims 6 and 16, Chu discloses different rotation factors and the rotation factor sequences wherein x= 240 (Para 0075).
	Chu does not explicitly disclose wherein the rotation factor sequence: 


    PNG
    media_image1.png
    80
    629
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    116
    664
    media_image2.png
    Greyscale

	In an analogous art, Noh discloses 
    PNG
    media_image1.png
    80
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    116
    664
    media_image2.png
    Greyscale

(slides 16-17; with different bandwidth different rotation factors can be derived). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chu’s method by adding Noh's disclosure in order to provide signal phase rotation to improve the quality of a wireless communication system 
	Regarding claims 7 and 17, Chu discloses different rotation factors and the rotation factor sequences wherein x = 280 (Para 0075 and 0081).
	Chu does not explicitly disclose wherein the rotation factor 

    PNG
    media_image3.png
    130
    571
    media_image3.png
    Greyscale

	In an analogous art, Noh discloses 

    PNG
    media_image3.png
    130
    571
    media_image3.png
    Greyscale

(slides 16-17; with different bandwidth different rotation factors can be derived). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chu’s method by adding Noh's disclosure in order to provide signal phase rotation to improve the quality of a wireless communication system.
 	Regarding claims 8 and 18, Chu discloses different rotation factors and the rotation factor sequences (Para 0075) wherein x = 320 (para 0075).
	Chu does not explicitly disclose wherein

    PNG
    media_image4.png
    342
    635
    media_image4.png
    Greyscale

	In an analogous art, Noh discloses 

    PNG
    media_image4.png
    342
    635
    media_image4.png
    Greyscale

(slides 16-17; with different bandwidth different rotation factors can be derived). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chu’s method by adding Noh's disclosure in order to provide signal phase rotation to improve the quality of a wireless communication system.
 Regarding claims 9 and 19, Chu discloses different rotation factors and the rotation factor sequences X=200, Y=20 and n=10 (Para 0075 and 0081).
	Chu does not explicitly disclose the rotation

    PNG
    media_image5.png
    161
    547
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    181
    506
    media_image6.png
    Greyscale

In an analogous art, Noh discloses 

    PNG
    media_image5.png
    161
    547
    media_image5.png
    Greyscale


(slides 16-17; with different bandwidth different rotation factors can be derived). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chu’s method by adding Noh's disclosure in order to provide signal phase rotation to improve the quality of a wireless communication system 
Regarding claims 10 and 20, Chu discloses different rotation factors and the rotation factor sequences X=240, Y=20 and n=12 (Para 0075 and 0081).

    PNG
    media_image7.png
    626
    672
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    291
    622
    media_image8.png
    Greyscale


    PNG
    media_image7.png
    626
    672
    media_image7.png
    Greyscale

(slides 16-17; with different bandwidth different rotation factors can be derived). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chu’s method by adding Noh's disclosure in order to provide signal phase rotation to improve the quality of a wireless communication system.

Conclusion	
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462